DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed June 6th, 2022, have been entered. Claims 1-20 remain pending.
Response to Arguments
Applicant’s arguments, see pages 7-18, filed June 6th, 2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Regarding independent claim 1 & 11 applicant argues that the indicator of Guerra requires a physical connection via a light pipe to the button therefore no relative movement between the two would be permitted, the examiner disagrees as the light pipe of Guerra is not necessary to establish optical communication ([0025]-[0029]), however the rejection has been withdrawn and a new rejection is made in view of Rydell in view of Guerra. Regarding independent claim 19, applicant argues that the shuttle does not include the circuit board switches and indicators to move the switches relative to a button, the examiner agrees and the rejection of independent claim 19 has been withdrawn, however a new grounds of rejection is made in view of Rydell and Guerra with a first interpretation and an alternative interpretation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell et al. (US 5282799 A) in view of previously presented Guerra et al. (US 20080312649 A1), hereinafter Rydell in view of Guerra.
Regarding claim 1, Rydell discloses an electrosurgical device comprising: a. two or more functional states ([Col. 8, lines 12-19]; Figure 9—elements 210 & 212; cutting or coagulation functions); b. a selector assembly that moves between at least a first position and a second position ([Col. 8, lines 8-50]; Figure 9—elements 208, 210, 212, 216, & 224; circuit board 208, cutting function switch 210, coagulation function switch 212, button 216, & slider 224), the selector assembly including: i. one or more shuttles ([Col. 8, lines 8-50]; Figure 9—element 224); ii. one or more buttons ([Col. 8, lines 8-50]; Figure 9—element 216); iii. one or more circuit boards with one or more switches ([Col. 8, lines 8-50]; Figure 9—elements 208, 210, & 212); wherein the selector assembly in the first position is configured to provide a first one of the two or more functional states ([Col. 8, lines 30-50]; Figure 9—element 210, 216, & 224; when slider 224 is at the distal position, push button 216 is directly over cutting dome switch 210, downward pressure on push button 216 over switch 210 activates cutting function), and in the second position is configured to provide a second one of the two or more functional states ([Col. 8, lines 30-50]; Figure 9—elements 212, 216, & 224; when slider is at the proximal position, push button 216 is directly over coagulation dome switch 212, downward pressure on push button 216 over switch 212 activates coagulation function); 
Rydell does not disclose one or more indicators and wherein the one or more indicators communicates a first color, corresponding to the first functional state, and communicates a second color corresponding to the second functional state.
Guerra teaches an electrosurgical device ([0018]; Figure 1—element 1) comprising a selector assembly for switching between two functions ([0021], [0022], & [0024]; Figure 1—element 250 & 260; switch 250 activates the bipolar function & switch 260 activates the monopolar function), wherein the selector assembly comprises one or more indicators ([0024]-[0029]; Figure 4—element 407; the control circuit 170 comprises a tactile switch 461 for each state (i.e. a first switch for the bipolar function and a second switch for the monopolar function) wherein an LED 407 is disposed on circuit board 170, a light pipe 444 can provide an optical path for the transmission of light from LED 407 to push button 250, however a mechanical connection of the light pipe 444 to either the LED 407 or pushbutton 250 is not necessary, any other suitable optical and/or mechanical connection may accommodate the motion of the push button, the LED 407 may be positioned in the vicinity of the button to provide a backlit button without the need for a light pipe); and wherein the one or more indicators communicates a first color, corresponding to the first functional state, and communicates a second color corresponding to the second functional state ([0028] & [0029]; Figure 4—element 407; the LED may be coupled through control circuitry to contact switch 461, such that the LED 407 only emits light when switch 461 is closed in this way the illumination can indicate to a surgeon which mode of the instrument has been selected and is currently active, further the function of the button (i.e. monopolar or bipolar) can be indicated through a distinguishing color, i.e. a button illuminated with purple can indicate a first function and a button illuminated with white can indicate a second function).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the switches 210 & 212, as disclosed by Rydell, to include the one or more indicators activated upon closing a switch, as disclosed by Guerra, as both references and the claimed invention are directed toward electrosurgical devices for switching between two functional states. As disclosed by Guerra, indicators indicate to a surgeon which mode has been selected and is currently active ([0010], [0011], & [0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the switches, as disclosed by Rydell, to include the one or more indicators as taught by Guerra, as such a modification would provide feedback to a surgeon regarding which mode of operation is currently active. 
	Regarding claim 2, Rydell in view of Guerra disclose all of the limitations of claim 1, as described above. 
	Rydell further discloses wherein the one or more switches are located on the one or more circuit boards ([Col. 8, lines 8-30]; Figure 9—elements 208, 210, & 212).
	Rydell does not disclose wherein the one or more indicators are located on the one or more circuit boards.
	Guerra further teaches wherein the one or more indicators are located on the one or more circuit boards ([0024]-[0029]; Figure 2 & 4—elements 170, 407, & 461; the LED 407 is coupled through control circuitry to contact switch 407; switch 407 is disposed on circuit board 170).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the circuit board, as disclosed by Rydell, to include the indicators, as taught by Guerra, as both references and the claimed invention are directed toward circuit boards with one or more switches. As disclosed by Guerra, the LED may be coupled through the control circuitry to contact switch, when incorporated into the circuit board, as disclosed by Rydell, the indicators (LEDs) would be coupled through the control circuitry and to a respective switch (210 & 212), such that when a switch is closed the respective LED can emit light. As further disclosed by Guerra, the LEDs are coupled through the control circuitry to the switch such that the LED only emits light when the switch is closed to indicate to a surgeon which mode has been selected and is currently active ([0028] & [0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuitry, as disclosed by Rydell, to include the indicator, as disclosed by Guerra, as such a modification would allow the indicator to emit light when the respective switch is closed to indicate to a surgeon which mode is currently active and selected. 
	Regarding claim 3, Rydell in view of Guerra disclose all of the limitations of claim 2, as described above. 
	Rydell does not disclose wherein the one or more buttons are transparent.
	Guerra further teaches one or more buttons ([0018] & [0022]; Figure 1, 2, & 4—elements 250 & 260), wherein the one or more buttons are transparent ([0010]; the pushbutton is composed on translucent material, such that light from an LED source is directed through the button).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the button 216, as disclosed by Rydell, to include wherein the button is transparent, as disclosed by Guerra, as both references and the claimed invention are directed toward electrosurgical devices for switching between two functional states. As disclosed by Guerra, indicators indicate to a surgeon which mode has been selected and is currently active ([0010], [0011], & [0029]), the pushbutton is composed of translucent material such that light from an LED source is directed through the button to illuminate the control surface ([0010]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the button, as disclosed by Rydell, to include a translucent button as taught by Guerra, as such a modification would provide feedback to a surgeon regarding which mode of operation is currently active and allow light from an LED to illuminate the pushbutton.
	Regarding claim 4, Rydell in view of Guerra disclose all of the limitations of claim 3, as described above. 
	Rydell further discloses wherein the one or more circuit boards are located on a body of the electrosurgical device ([Col. 8, lines 8-50]; Figure 9—elements 208, 210, & 212) and the one or more buttons are carried on the one or more shuttles ([Col. 8, lines 8-50]; Figure 9—elements 216 & 224); wherein the one or more shuttles move the one or more buttons relative to the one or more circuit boards between the first position ([Col. 8, lines 30-50]; Figure 9—elements 208, 210, 216, & 216; distal position) and the second position ([Col. 8, lines 30-50]; Figure 9—elements 208, 212, 216, & 216; proximal position) so that the electrosurgical device is changeable between the first functional state and the second functional state ([Col. 8, lines 30-50]; Figure 9—elements 210 & 212; in the distal position the button 216 is located over switch 210 to provide the cutting function; in the proximal position the button 216 is located over switch 212 to provide the coagulation function).
Regarding claim 5, Rydell in view of Guerra disclose all of the limitations of claim 3, as described above. 
Rydell further discloses wherein the one or more buttons are located on a body of the electrosurgical device ([Col. 8, lines 8-50]; Figure 9—element 216; button 216 is located on the body of the device via control rod 60 and via slider 224) and the one or more circuit boards are in communication with the one or more shuttles ([Col. 8, lines 8-50]; Figure 9—elements 208 & 224; the shuttle (214) slides over circuit board 208 bringing button 216 into contact with switches 210 & 212; therefore the shuttle is in communication with the circuit board 208 via the end portion 214 of button 216, which contacts and mates with switches 210 & 212 on circuit board 208); wherein the one or more shuttles move the one or more circuit boards relative to the one or more buttons between the first position ([Col. 8, lines 30-50]; Figure 9—elements 210, 216, & 224; Shuttle 224 in distal position aligns button 216 with cutting switch 210) and the second position ([Col. 8, lines 30-50]; Figure 9—elements 212, 216, & 224; Shuttle 224 in proximal position aligns button 216 with coagulation switch 212) so that the electrosurgical device is changeable between the first functional state and the second functional state ([Col. 8, lines 8-50]; Figure 9—elements 210 & 212; cutting and coagulation).
	Regarding claim 6, Rydell in view of Guerra disclose all of the limitations of claim 1, as described above. 
	Rydell further discloses wherein the one or more buttons align with a first switch of the one or more circuit board switches when the selector assembly is in the first position so that upon actuation of the one or more buttons, a first current is applied ([Col. 8, lines 30-50]; Figure 9—elements 210, 216, 224; when shuttle 224 is in distal position, the button 216 aligns with switch 210 and a first current is applied), and when the selector assembly is in the second position, the one or more buttons align with a second switch of the one or more circuit board switches so that upon actuation of the one or more buttons, a second current is applied ([Col. 8, lines 30-50]; Figure 9—elements 212, 216, 224; when shuttle 224 is in proximal position, the button 216 aligns with switch 212 and a second current is applied).
	Rydell does not disclose wherein the first functional state is a monopolar current and the second functional state is a bipolar current; in the first position monopolar current is applied, and when the selector assembly is in the second position the bipolar current is applied.
	Guerra further teaches an electrosurgical device for switching between one or more functions, the selector assembly comprising two switches ([0021]; Figure 1A—elements 250 & 260), wherein the first functional state is a monopolar current ([0021]; Figure 1A—element 260; monopolar current applied upon activation of switch 260) and the second functional state is a bipolar current ([0021]; Figure 1A—element 250; bipolar current is applied upon activation of switch 250); in the first position monopolar current is applied ([0021]; Figure 1A—element 260; monopolar current applied upon activation of switch 260), and when the selector assembly is in the second position the bipolar current is applied ([0021]; Figure 1A—element 260; monopolar current applied upon activation of switch 260).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the functional states, as disclosed by Rydell, to include the monopolar and bipolar functional states, as disclosed by Guerra, as both references and the claimed invention are directed towards switching between two functional states. As disclosed by Guerra, Bipolar energy is used for sealing vessels and vascular tissues, while monopolar energy is used to coagulate or cauterize tissue, the current may be generated in a remote console and transmitted to poles through a cable, some procedures require both types of energy ([0007] & [0023]). It would have been obvious to one of ordinary skill in the art, to modify the functional states, as disclosed by Rydell, to include the monopolar and bipolar functional states, as disclosed by Guerra, as such a modification would allow for sealing of vessels, coagulation, or cauterization, additionally the modification would allow for both types of energy to be used which is required in some procedures.
	 Regarding claim 8, Rydell in view of Guerra disclose all of the limitations of claim 1, as described above. 
	Rydell further discloses wherein the one or more shuttles travels along a body of the electrosurgical device between the first position and the second position ([Col. 8, lines 30-50]; Figure 9—elements 210, 212, & 224), converting the electrosurgical device between the first functional state and the second functional state ([Col. 8, lines 8-50]; Figure 9—elements 210 & 212; cutting 210 or coagulating 212 functional states).
	Regarding claim 9, Rydell in view of Guerra disclose all of the limitations of claim 2, as described above.
	Guerra further teaches wherein the one or more indicators are colored circuit board switches ([0025]-[0029]; Figure 4—elements 170, 407, & 461; colored LEDs 407 disposed on circuit board 170 and connected to switch 461).
	Regarding claim 10, Rydell in view of Guerra disclose all of the limitations of claim 2, as described above. 
	Guerra further teaches wherein the one or more indicators is a light emitting device ([0025]-[0029]; Figure 4—element 407).
Regarding claim 11, Rydell discloses an electrosurgical device comprising:a. two or more functional states ([Col. 8, lines 12-19]; Figure 9—elements 210 & 212; cutting or coagulation functions); b. a shuttle that moves between at least a first position and a second position ([Col. 8, lines 8-50]; Figure 9—element 224), the shuttle including one or more buttons ([Col. 8, lines 8-50]; Figure 9—element 216); and c. one or more circuit boards with switches ([Col. 8, lines 8-50]; Figure 9—elements 208, 210, & 212); wherein the shuttle moves the one or more buttons into alignment with one of the one or more switches signaling that the electrosurgical device is in one of the two or more functional states ([Col. 8, lines 30-50]; Figure 9—elements 210, 212, 216, & 224; shuttle 224 in the distal position aligns button 216 with first function switch 210, such that when button 216 is depressed the device is in the first functional state 210; shuttle 224 in the proximal position aligns button 216 with second function switch 212, such that when button 216 is depressed the device is in the second functional state 212).
Rydell does not disclose wherein the button is transparent, one or more indicators,  wherein when the button is in alignment with the one or more indicators, wherein the shuttle moves the one or more transparent buttons into alignment with one of the one or more indicators so that a color from the one of the one or more indicators is visible through the one or more transparent buttons, signaling that the electrosurgical device is in one of the two or more functional states.
Guerra teaches an electrosurgical device comprising two switches for switching between two or more functional states ([0021]; Figure 1A—elements 250 & 260; monopolar or bipolar), comprising one or more transparent buttons ([0010], [0021], [0025]; Figure 1A & 4—element 250), and one or more indicators ([0025]-[0029]; Figure 4—element 407; the indicator 407 is disposed on circuit board 170 and can be coupled through control circuitry to switch 461 such that the LED 407 emits light when the switch 461 is closed; the LED 407 can transmit light to button 250 via a light pipe 444, a mechanical connection of the light pipe 444 to either the LED 407 or button 250 is not necessary as long as optical communication is established, any suitable optical/machinal connection may accommodate the motion of button, the LED may also be positioned in the vicinity of button such that a backlit button can be provide without the need for a light pipe), wherein a color from the one of the one or more indicators is visible through the one or more transparent buttons, signaling that the electrosurgical device is in one of the two or more functional states ([0025]-[0029]; Figure 4—element 407; the LED 407 can be coupled through the control circuitry to contact switch 461 such that the LED emits light when the switch, indicating to a surgeon which mode of the instrument has been selected and is currently active; each switch (250 & 260) can be illuminated with a distinguishing color such as purple for a first mode and white for a second mode).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the button 216, circuit 208, and switches 210 & 212, to include a button that is transparent and switches with a respective indicator, as taught by Guerra, as both references and the claimed invention are directed toward electrosurgical devices for switching between two or more functions. The circuit board 108 and switches 210 & 212 of Rydell would be motivated to include a respective LED disposed on the circuit board 108 and coupled through the control circuitry to each switch 210 & 212, such that when a switch is closed by button 216 the LED coupled to the switch may emit light, as taught by Guerra ([0025]-[0029]). As further disclosed by Guerra, incorporating an indicator into the circuit and switch provides feedback to a surgeon about which mode is currently selected and active, additionally using different color LEDs can further indicate to a surgeon the function of the instrument (i.e. purple is used for a first function and white can be used for a second function) ([0027]-[0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the button, circuit, and switches, as disclosed by Rydell, to include a transparent button and indicators, as disclosed by Guerra, as such a modification would provide feedback to a surgeon about which mode is currently active and selected. 
	Regarding claim 12, Rydell in view of Guerra disclose all of the limitations of claim 11, as described above. 
	Guerra further teaches wherein the one or more indicators are a first colored indicator ([0028] & [0029]; Figure 1A & 4—element 250; color purple indicating bipolar mode) and a second colored indicator ([0028] & [0029]; Figure 1A—element 260; color white indicating monopolar mode)
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the switches and button, as disclosed by Rydell, to include the teachings of Guerra, as described above, as both references and the claimed invention are directed toward electrosurgical devices capable of switching between two or more functional states. Such a medication would provide an LED connected to each switch (i.e. a purple LED, of Guerra, connected through control circuitry and to switch 210, of Rydell, to indicate a first function when the switch 210 is closed and the first function is active; and a white LED, of Guerra, connected through control circuitry to switch 212, of Rydell, to indicate a second function when the switch 212 is closed and the second function is active). As disclosed by Guerra, the indicator provides information to user about the function of the device, the illuminated button can indicate to a surgeon which mode the electrosurgical device is currently in, additionally each switch may be associated with a different colored LED to further provide feedback to the surgeon regarding the switch function ([0028] & [0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the switch and button, as disclosed by Rydell, to include the teachings of Guerra, as described above, as such a modification would provide the surgeon with feedback relating to state of the device. 
	Regarding claim 13, Rydell in view of Guerra disclose all of the limitations of claim 12, as described above.
	Rydell further disclose wherein the shuttle in the first position aligns one of the one or more transparent buttons with a first switch ([Col. 8, lines 30-50]; Figure 9—elements 210, 216, & 224; shuttle 224 in distal position, aligns button 216 with switch 210) the first colored indicator so that a first functional state of the two or more functional states is activated ([Col. 8, lines 8-50]; Figure 9—element 210; cutting function) indicated, and the one or more transparent buttons in the second position aligns the one of the one or more transparent buttons with the second switch ([Col. 8, lines 30-50]; Figure 9—elements 212, 216, & 224; shuttle 224 in proximal position, aligns button 216 with second switch 212) colored indicator so that a second functional state of the two or more functional states is activated ([Col. 8, lines 8-50]; Figure 9—element 212; coagulation function) indicated.
	Rydell does not disclose wherein the shuttle aligns the button with a first indicator, so that a first functional state is indicated, and wherein the shuttle aligns the button with a second indicator, so that the second functional state is indicated. 
	Guerra teaches the switching circuit comprising indicators (as described in the above rejection of claim 11 & 12), wherein each switch (250 & 260) comprises a respective colored indicator ([0025]-[0029]; Figure 4—element 250, 260, & 407; the function of each switch 250 or 260 can be indicated through illumination such that switch 250 is illuminated with a purple color (indicating bipolar mode) and switch 260 is indicated with a white color (indicating bipolar mode)), wherein when the first switch is activated ([0029]; LEDs may be coupled through control circuitry to respective switch 461 such that when the switch is closed the LED may emit light) a first functional state is indicated by the first indicator (for bipolar mode, the LED associated with the bipolar switch may emit a purple light), and wherein when the second switch is activated, a second functional state is indicated by the second indicator (for monopolar mode, the LED associated with the monopolar switch may emit a white light). 
 A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the switches and button, as disclosed by Rydell, to include the teachings of Guerra, as described above, as both references and the claimed invention are directed toward electrosurgical devices capable of switching between two or more functional states. Such a medication would provide an LED connected to each switch (i.e. a purple LED, of Guerra, connected through control circuitry and to switch 210, of Rydell, to indicate a first function when the switch 210 is closed and the first function is active; and a white LED, of Guerra, connected through control circuitry to switch 212, of Rydell, to indicate a second function when the switch 212 is closed and the second function is active). As disclosed by Guerra, the indicator provides information to user about the function of the device, the illuminated button can indicate to a surgeon which mode the electrosurgical device is currently in, additionally each switch may be associated with a different colored LED to further provide feedback to the surgeon regarding the switch function ([0028] & [0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the switch and button, as disclosed by Rydell, to include the teachings of Guerra, as described above, as such a modification would provide the surgeon with feedback relating to state of the device.
	Regarding claim 14, Rydell in view of Guerra disclose all of the limitations of claim 11, as described above. 
	Guerra further discloses wherein the one or more indicators are each a color-changing light emitting device ([0028]-[0029]; Figure 4—element 407).
	Regarding claim 15, Rydell in view of Guerra disclose all of the limitations of claim 14, as described above. 
	Rydell further teaches wherein the switches has a first switch and is aligned with the one or more buttons in a first functional state of the two or more functional states ([Col. 8, lines 20-50]; Figure 9—elements 210 & 216; in the distal position button 216 is aligned with switch 210), and the switches has a second switch aligned with the one or more buttons in a second functional state of the two or more functional state ([Col. 8, lines 30-50]; Figure 9—element 212 & 216; in the proximal position button 216 is aligned with switch 210).
	Rydell does not disclose wherein the color-changing light emitting device has a first color and is aligned with the one or more transparent buttons in a first functional state of the two or more functional states, and the color-changing light emitting device has a second color and is aligned with the one or more transparent buttons in a second functional state of the two or more functional states. 
	Guerra further teaches wherein the color-changing light emitting device has a first color in the first functional state of the two or more functional states ([0028] & [0029]; i.e. purple for bipolar), and wherein the color-changing light emitting device has a second color in the second functional state of the two or more functional state ([0028] & [0029]; i.e. white for monopolar).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the switches and button, as disclosed by Rydell, to include the teachings of Guerra, as described above, as both references and the claimed invention are directed toward electrosurgical devices capable of switching between two or more functional states. Such a medication would provide an LED connected to each switch (i.e. a purple LED, of Guerra, connected through control circuitry and to switch 210, of Rydell, to indicate a first function when the switch 210 is closed and the first function is active; and a white LED, of Guerra, connected through control circuitry to switch 212, of Rydell, to indicate a second function when the switch 212 is closed and the second function is active). As disclosed by Guerra, the indicator provides information to user about the function of the device, the illuminated button can indicate to a surgeon which mode the electrosurgical device is currently in, additionally each switch may be associated with a different colored LED to further provide feedback to the surgeon regarding the switch function ([0028] & [0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the switch and button, as disclosed by Rydell, to include the teachings of Guerra, as described above, as such a modification would provide the surgeon with feedback relating to state of the device. 
	Regarding claim 16, Rydell in view of Guerra disclose all of the limitations of claim 15, as described above. 
	Rydell further discloses wherein the electrosurgical device includes one or more circuit boards with one or more switches ([Col. 8, lines 8-30]; Figure 9—elements 208, 210, & 212).
Regarding claim 17, Rydell in view of Guerra disclose all of the limitations of claim 16, as described above. 
Rydell further discloses wherein the shuttle moves the one or more transparent buttons into alignment with a first switch indicating a first functional state of the two or more functional states ([Col. 8, lines 31-50]; Figure 9—elements 210, 216, & 224; when slide 224 is at the distal position, button 216 is positioned over switch 210, downward pressure on button 216 activates switch 210), and the shuttle moves the one or more transparent buttons into alignment with a second switch indicating a second functional state of the two or more functional states ([Col. 8, lines 31-50]; Figure 9—elements 212, 216, & 224; when slide 224 is moved to the proximal position, button 216 is over switch 212, downward pressure on button 216 activates switch 212).
Regarding claim 19, in a first interpretation the examiner is interpreting “the shuttle including: i. one or more indicators; and ii. one or more circuit boards with one or more switches” as the shuttling being in communication with i. one or more indicators; and ii. one or more circuit boards with one or more switches. 
Rydell discloses an electrosurgical device comprising: a. two or more functional states ([Col. 8, lines 12-19]; Figure 9—elements 210 & 212; cutting or coagulation functions); b. a shuttle that is movable between at least a first position and a second position ([Col. 8, lines 8-50]; Figure 9—element 224), the shuttle including: one or more circuit boards with one or more switches ([Col. 8, lines 8-50]; Figure 9—elements 208, 210, & 212; the shuttle 224 is in communication with one or more circuit boards 208 with one or more switches 210 & 212 via attached button 216); c. one or more buttons ([Col. 8, lines 8-50]; Figure 9—element 216); wherein the shuttle in the first position aligns a first switch of the one or more switches with the one or more buttons so that the electrosurgical device is configured in a first functional state of the two or more functional states ([Col. 8, lines 30-50]; Figure 9—element 210, 216, & 224; when slider 224 is at the distal position, push button 216 is directly over cutting dome switch 210, downward pressure on push button 216 over switch 210 activates cutting function); wherein the shuttle in the second position aligns a second switch of the one or more switches with the one or more transparent buttons so that the electrosurgical device is configured in a second functional state of the two or more functional states ([Col. 8, lines 30-50]; Figure 9—elements 212, 216, & 224; when slider is at the proximal position, push button 216 is directly over coagulation dome switch 212, downward pressure on push button 216 over switch 212 activates coagulation function).
Rydell does not disclose one or more indicators; wherein the buttons are transparent; and wherein in a first functional state of the two or more functional states and the one or more indicators transmit a first color through the one or more transparent buttons, in a second functional state of the two or more functional states and the one or more indicators transmit a second color through the one or more transparent buttons; wherein the one or more indicators aligns with the one or more transparent buttons in the first position and the second position, transmitting color through the one or more transparent buttons to a user; and wherein the first color indicates that the electrosurgical device is in the first functional state, and a second color indicates that the electrosurgical device is in the second functional state.
Guerra teaches an electrosurgical device ([0018]; Figure 1—element 1) comprising a selector assembly for switching between two functions ([0021], [0022], & [0024]; Figure 1—element 250 & 260; switch 250 activates the bipolar function & switch 260 activates the monopolar function), wherein the selector assembly comprises one or more indicators ([0024]-[0029]; Figure 4—element 407; the control circuit 170 comprises a tactile switch 461 for each state (i.e. a first switch for the bipolar function and a second switch for the monopolar function), and wherein the button is transparent ([0010] & [0025]-[0029]; the pushbutton is composed on translucent material, such that light from an LED source is directed through the button; a light pipe 444 is not necessary to establish optical communication from LED to the button, a backlit button can be provided without the need for a light pipe), and wherein in a first functional state of the two or more functional states ([0028]; Figure 1A & 4—element 250; bipolar mode) the one or more indicators transmit a first color through the one or more transparent buttons ([0028] & [0029]; the indicator can be coupled through the control circuitry and to switch 461 such that upon closing switch the LED can emit light; the bipolar switch 250 can have a purple LED for indicating that the button is for bipolar mode), in a second functional state of the two or more functional states ([0028]; Figure 1A & 4—element 260; monopolar mode) the one or more indicators transmit a second color through the one or more transparent buttons ([0028] & [0029]; the indicator can be coupled through the control circuitry and to switch 461 such that upon closing switch the LED can emit light; the bipolar switch 250 can have a purple LED for indicating that the button is for bipolar mode); wherein the one or more indicators transmit color through the one or more transparent buttons to a user ([0024-[0029]; Figure 4—element 250 & 407); and wherein the first color indicates that the electrosurgical device is in the first functional state ([0028] & [0029]; Figure 1A & 4—element 250 & 470; purple illumination can indicate the first mode), and a second color indicates that the electrosurgical device is in the second functional state ([0028] & [0029]; Figure 1A & 4—element 250 & 470; white illumination can indicate the second mode).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the circuit board and switches, as disclosed by Rydell, to include the indicators, as taught by Guerra, as both references and the claimed invention are directed toward circuit boards with one or more switches. As disclosed by Guerra, the LED may be coupled through the control circuitry to contact switch, such that the LED may emit light when switch is closed; when incorporated into the circuit board, as disclosed by Rydell, the indicators (LEDs) would be coupled through the control circuitry and to a respective switch (210 & 212), such that when a switch is closed the respective LED can emit light (i.e. switch 210 can have a purple LED or switch 212 can have a white LED), further since the indicators would be coupled to a respective switch 210/212 of Guerra, when the switches 210 or 212 align with the button 216 the indicator associated/connected with the switch would also align with the button 216, when the button 216 is depressed over a switch 210 or 212 the switch would close thereby activating the respective function and illuminating the respective indicator (if switch 210 is closed the LED would illuminate purple indicating the first function is active and if switch 212 is closed the LED would illuminate white indicating the second function is active). As further disclosed by Guerra, the LEDs are coupled through the control circuitry to the switch such that the LED only emits light when the switch is closed to indicate to a surgeon which mode has been selected and is currently active. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuitry, as disclosed by Rydell, to include the indicator, as disclosed by Guerra, as such a modification would allow the indicator to emit light when the respective switch is closed to indicate to a surgeon which mode is currently active and selected. 
In the alternative, the examiner is interpreting “the shuttle including: i. one or more indicators; and ii. one or more circuit boards with one or more switches” as the shuttle being physically connected with i. one or more indicators; and ii. one or more circuit boards with one or more switches.
Rydell discloses an electrosurgical device comprising: a. two or more functional states ([Col. 8, lines 12-19]; Figure 9—elements 210 & 212; cutting or coagulation functions); b. a shuttle that is movable between at least a first position and a second position ([Col. 8, lines 8-50]; Figure 9—element 224), one or more circuit boards with one or more switches ([Col. 8, lines 8-50]; Figure 9—elements 208, 210, & 212); c. one or more buttons ([Col. 8, lines 8-50]; Figure 9—element 216); wherein the shuttle in the first position aligns a first switch of the one or more switches with the one or more buttons so that the electrosurgical device is configured in a first functional state of the two or more functional states ([Col. 8, lines 30-50]; Figure 9—element 210, 216, & 224; when slider 224 is at the distal position, push button 216 is directly over cutting dome switch 210, downward pressure on push button 216 over switch 210 activates cutting function); wherein the shuttle in the second position aligns a second switch of the one or more switches with the one or more transparent buttons so that the electrosurgical device is configured in a second functional state of the two or more functional states ([Col. 8, lines 30-50]; Figure 9—elements 212, 216, & 224; when slider is at the proximal position, push button 216 is directly over coagulation dome switch 212, downward pressure on push button 216 over switch 212 activates coagulation function).
	Rydell does not disclose the shuttle including: i. one or more indicators; and ii.one or more circuit boards with one or more switches; wherein the buttons are transparent; and wherein in a first functional state of the two or more functional states and the one or more indicators transmit a first color through the one or more transparent buttons, in a second functional state of the two or more functional states and the one or more indicators transmit a second color through the one or more transparent buttons; wherein the one or more indicators aligns with the one or more transparent buttons in the first position and the second position, transmitting color through the one or more transparent buttons to a user; and wherein the first color indicates that the electrosurgical device is in the first functional state, and a second color indicates that the electrosurgical device is in the second functional state.
Guerra teaches an electrosurgical device ([0018]; Figure 1—element 1) comprising a selector assembly for switching between two functions ([0021], [0022], & [0024]; Figure 1—element 250 & 260; switch 250 activates the bipolar function & switch 260 activates the monopolar function), wherein the selector assembly comprises one or more indicators ([0024]-[0029]; Figure 4—element 407; the control circuit 170 comprises a tactile switch 461 for each state (i.e. a first switch for the bipolar function and a second switch for the monopolar function), and wherein the button is transparent ([0010] & [0025]-[0029]; the pushbutton is composed on translucent material, such that light from an LED source is directed through the button; a light pipe 444 is not necessary to establish optical communication from LED to the button, a backlit button can be provided without the need for a light pipe), and wherein in a first functional state of the two or more functional states ([0028]; Figure 1A & 4—element 250; bipolar mode) the one or more indicators transmit a first color through the one or more transparent buttons ([0028] & [0029]; the indicator can be coupled through the control circuitry and to switch 461 such that upon closing switch the LED can emit light; the bipolar switch 250 can have a purple LED for indicating that the button is for bipolar mode), in a second functional state of the two or more functional states ([0028]; Figure 1A & 4—element 260; monopolar mode) the one or more indicators transmit a second color through the one or more transparent buttons ([0028] & [0029]; the indicator can be coupled through the control circuitry and to switch 461 such that upon closing switch the LED can emit light; the bipolar switch 250 can have a purple LED for indicating that the button is for bipolar mode); wherein the one or more indicators transmit color through the one or more transparent buttons to a user ([0024-[0029]; Figure 4—element 250 & 407); and wherein the first color indicates that the electrosurgical device is in the first functional state ([0028] & [0029]; Figure 1A & 4—element 250 & 470; purple illumination can indicate the first mode), and a second color indicates that the electrosurgical device is in the second functional state ([0028] & [0029]; Figure 1A & 4—element 250 & 470; white illumination can indicate the second mode).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the circuit board and switches, as disclosed by Rydell, to include the indicators, as taught by Guerra, as both references and the claimed invention are directed toward circuit boards with one or more switches. As disclosed by Guerra, the LED may be coupled through the control circuitry to contact switch, such that the LED may emit light when switch is closed; when incorporated into the circuit board, as disclosed by Rydell, the indicators (LEDs) would be coupled through the control circuitry and to a respective switch (210 & 212), such that when a switch is closed the respective LED can emit light (i.e. switch 210 can have a purple LED or switch 212 can have a white LED), further since the indicators would be coupled to a respective switch 210/212 of Guerra, when the switches 210 or 212 align with the button 216 the indicator associated/connected with the switch would also align with the button 216, when the button 216 is depressed over a switch 210 or 212 the switch would close thereby activating the respective function and illuminating the respective indicator (if switch 210 is closed the LED would illuminate purple indicating the first function is active and if switch 212 is closed the LED would illuminate white indicating the second function is active). As further disclosed by Guerra, the LEDs are coupled through the control circuitry to the switch such that the LED only emits light when the switch is closed to indicate to a surgeon which mode has been selected and is currently active ([0028] & [0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuitry, as disclosed by Rydell, to include the indicator, as disclosed by Guerra, as such a modification would allow the indicator to emit light when the respective switch is closed to indicate to a surgeon which mode is currently active and selected. 
Rydell does not disclose wherein the shuttle includes the circuit board, switches, and indicators, to move the switches/indicators on the circuit board into alignment with the one or more buttons to change the function of the device. However Rydell does disclose a shuttle moving a button into alignment with one or more switches on a circuit board to change the function of the device ([Col. 8, lines 8-50]). Switching between functions using a shuttle is a concept well known in the art, whether the carrier moves the button into alignment with the one or more switches, or the carrier moves the one or more switches into alignment with a button, the mechanism produces the same result of switching between two function using a shuttle. There are only so many possible configurations for aligning a button with a switch using a shutting, i.e. using a shuttle to align a button with a switch or using a shuttle to align a switch with a button. Anyone of ordinary skill in the art could choose between the two in order to produce the predictable results of aligning a button and a switch on a circuit board in order to close the switch and activate an operating mode. Therefore, it would have been an obvious matter of design choice to use a shuttle including a circuit board with switches to move the switches into alignment with a button, since applicant has not disclosed that using a shuttle to align a switch with a button over using a shuttle to align a button with a switch solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the shuttle including the circuit board and switches to move the switches into alignment with the button.
Regarding claim 20, Rydell in view of Guerra disclose all of the limitations of claim 19, as described above. 
Rydell further discloses wherein the electrosurgical device in the first functional state provides a first current and in the second functional state provides a second current ([Col. 8, lines 8-50]; Figure 9—element 210 & 212; cutting and coagulation currents); wherein the one or more buttons align with a first switch of the one or more circuit board switches in a first position, and upon actuation, the one or more buttons activate the first current ([Col. 8, lines 8-50]; Figure 9—elements 210, 216, & 224; in distal position, the button 216 is located over switch 210 upon depressing button 216 cutting current is activated), and in the second position, the one or more buttons align with a second switch of the one or more circuit board switches, and upon actuation, the one or more transparent buttons activate the second current ([Col. 8, lines 8-50]; Figure 9—elements 212, 216, & 224; in proximal position, the button 216 is located over switch 212 upon depressing button 216 coagulation current is activated).
Rydell does not disclose wherein the first function state provides a monopolar current and the second functional state provides a bipolar current. 
Guerra further teaches an electrosurgical device for switching between one or more functions, the selector assembly comprising two switches ([0021]; Figure 1A—elements 250 & 260), wherein the first functional state is a monopolar current ([0021]; Figure 1A—element 260; monopolar current applied upon activation of switch 260) and the second functional state is a bipolar current ([0021]; Figure 1A—element 250; bipolar current is applied upon activation of switch 250); in the first position monopolar current is applied ([0021]; Figure 1A—element 260; monopolar current applied upon activation of switch 260), and when the selector assembly is in the second position the bipolar current is applied ([0021]; Figure 1A—element 260; monopolar current applied upon activation of switch 260).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the functional states, as disclosed by Rydell, to include the monopolar and bipolar functional states, as disclosed by Guerra, as both references and the claimed invention are directed towards switching between two functional states. As disclosed by Guerra, Bipolar energy is used for sealing vessels and vascular tissues, while monopolar energy is used to coagulate or cauterize tissue, the current may be generated in a remote console and transmitted to poles through a cable, some procedures require both types of energy ([0007] & [0023]). It would have been obvious to one of ordinary skill in the art, to modify the functional states, as disclosed by Rydell, to include the monopolar and bipolar functional states, as disclosed by Guerra, as such a modification would allow for sealing of vessels, coagulation, or cauterization, additionally the modification would allow for both types of energy to be used which is required in some procedures.
Claims 7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell in view of Guerra and previously presented Batchelor et al.(US 20140276797 A1), hereinafter Batchelor.
Regarding claim 7, Rydell in view of Guerra disclose all of the limitations of claim 1, as described above. 
	Rydell further discloses wherein the one or more shuttles moves between the first position and the second position ([Col. 8, lines 30-50]; Figure 9—elements 210, 212, & 224; distal position & proximal position). 
	Rydell does not discloses the selector assembly including a rack and pinion assembly, the rack and pinion assembly includes a pinion gear between a first rack gear on the one or more shuttles and a second rack gear on the one or more circuit boards; wherein the one or more shuttles moves between the first position and the second position by rotating the pinion gear, moving the one or more circuit boards in an opposite direction of the one or more shuttles.
	Batchelor teaches a selector assembly ([0119] & [0120]; Figure 1 & 2A—elements 6, 20, 40, & 42), comprising a shuttle ([0099], [0119], & [0132]; Figure 1 & 9—element 20), the selector assembly including a rack and pinion assembly ([0099] & [0132]; Figure 9—elements 132 & 134), the rack and pinion assembly includes a pinion gear ([0132]; Figure 9—element 134) between a first rack gear on the one or more shuttles ([0132]; Figure 9—elements 20 & 132) and a second rack gear on the one or more internal components ([0132]; Figure 9—elements 6 & 132); wherein the one or more shuttles moves between the first position and the second position by rotating the pinion gear ([0099] & [0132]; Figure 9—elements 20 & 136]), moving the one or internal components in an opposite direction of the one or more shuttles ([0099] & [0132]; Figure 9—elements 6 & 138]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the selector assembly movement assembly, as disclosed by Rydell, to include the rack and pinion movement assembly, as disclosed Batchelor, as both references and the claimed invention are directed toward electrosurgical devices for switching between one or more functions and comprising a slider/shuttle actuator. The rack and pinion assembly as disclosed by Batchelor, would be incorporated into the slider and circuit board of Rydell, such that the shuttle would be located on a first rack and the internal circuit board would be located on the second rack, as taught by Batchelor, such that movement of the shuttle in a first direction causes movement of the circuit board in an opposite direction. As disclosed by Batchelor, the slider assembly can be driven directly or can include a rack and pinion system connected to the shuttle ([0099]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slider assembly, as disclosed by Rydell, to include the rack and pinion assembly connected to the slider and an internal component, as taught by Batchelor, as such a modification would produce the predictable results of providing a mechanism to slide the shuttle. 
Regarding claim 18, Rydell in view of Guerra disclose all of the limitations of claim 17, as described above. 
Rydell further discloses wherein the shuttle moves between the first position and the second position ([Col. 8, lines 30-50]; Figure 9—elements 210, 212, & 224; distal position & proximal position).
Rydell does not disclose wherein the shuttle is in communication with the one or more circuit boards through a rack and pinion assembly, the rack and pinion assembly includes a pinion gear between a first rack gear on the shuttle and a second rack gear on the one or more circuit boards; wherein the shuttle moves between the first position and the second position by rotating the pinion gear, moving the one or more circuit boards in an opposite direction of the one or more shuttles.
Batchelor teaches a selector assembly ([0119] & [0120]; Figure 1 & 2A—elements 6, 20, 40, & 42), comprising a shuttle ([0099], [0119], & [0132]; Figure 1 & 9—element 20), the selector assembly including a rack and pinion assembly ([0099] & [0132]; Figure 9—elements 132 & 134), the rack and pinion assembly includes a pinion gear ([0132]; Figure 9—element 134) between a first rack gear on the one or more shuttles ([0132]; Figure 9—elements 20 & 132) and a second rack gear on the one or more internal components ([0132]; Figure 9—elements 6 & 132); wherein the one or more shuttles moves between the first position and the second position by rotating the pinion gear ([0099] & [0132]; Figure 9—elements 20 & 136]), moving the one or internal components in an opposite direction of the one or more shuttles ([0099] & [0132]; Figure 9—elements 6 & 138]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the selector assembly movement assembly, as disclosed by Rydell, to include the rack and pinion movement assembly, as disclosed Batchelor, as both references and the claimed invention are directed toward electrosurgical devices for switching between one or more functions and comprising a slider/shuttle actuator. The rack and pinion assembly as disclosed by Batchelor, would be incorporated into the slider and circuit board of Rydell, such that the shuttle would be located on a first rack and the internal circuit board would be located on the second rack, as taught by Batchelor, such that movement of the shuttle in a first direction causes movement of the circuit board in an opposite direction. As disclosed by Batchelor, the slider assembly can be driven directly or can include a rack and pinion system connected to the shuttle ([0099]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slider assembly, as disclosed by Rydell, to include the rack and pinion assembly connected to the slider and an internal component, as taught by Batchelor, as such a modification would produce the predictable results of providing a mechanism to slide the shuttle. 
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794